BUCK, A. J.
(dissenting).
The majority opinion reverses and remands this cause upon the misconduct of the jury. It is with regret that the writer finds himself unable to agree with the majority in the conclusions reached in Justice DUNKLIN’S opinion.
The jury rendered a verdict for $2,710.50. Upon the hearing on defendants’ motion for new trial, the trial court concluded that any effect that the discussion of plaintiff’s counsel’s fee, would be cured by a remitter of one-half of the verdict of the jury and the judg-*392inent theretofore rendered, and finds in his . findings of fact on this hearing that said discussion did not affect said verdict to a greater extent than 50 per cent, of the recovery. The writer thinks that the testimony of the Jurors who were interrogated' on appellants’ motion for rehearing certainly sustains the ’trial court’s conclusion that such remitter cures any injury done the defendant below (by this discussion. Certainly, if the trial Judge had found upon sufficient evidence that the misconduct did not occur, the writer .thinks that this court should sustain the finding. Sandifer v. Fort Worth Nat. Bank, 8 S.W.(2d) 512, by this court, writ of error refused. But the trial court found that the misconduct did occur, but that, under all the facts, such misconduct only involved the counsel’s fee, and he permitted the counsel to file a remitter to the extent of one-half of the recovery. He found that said discussion did not affect said verdict except as to the counsel’s fee. The writer is of the opinion that under the facts set out in the majority opinion, taken from the testimony of the four Jurors who were examined on the motion for rehearing, the trial court’s conclusion is supported by ample evidence.
Owing to the lack' of further time to investigate the authorities, the writer respectfully enters his dissent. It is his opinion that the judgment as finally rendered should - ¡be affirmed.